Case: 2:19-cv-04841-EAS-EPD Doc #: 22 Filed: 01/13/21 Page: 1 of 1 PAGEID #: 643




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

COURTNEY STAMM,

              Plaintiff,                       Case No. 2:19-cv-4841
       v.                                      JUDGE EDMUND A. SARGUS, JR.
                                               Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.


                                          ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on December 21, 2020. (ECF No. 21.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court OVERRULES Plaintiff’s Statement of Errors and AFFIRMS the

Commissioner’s decision.

       IT IS SO ORDERED.


1/13/2021                                  s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
